SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

736
CA 11-02384
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


JOHN CHRISTODOULIDES, M.D.,
PLAINTIFF-RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

FIRST UNUM LIFE INSURANCE COMPANY,
DEFENDANT,
AND LIFE INSURANCE COMPANY OF BOSTON AND
NEW YORK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


PHILLIPS LYTLE LLP, BUFFALO (PAUL K. STECKER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (HUGH C. CARLIN OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Joseph
R. Glownia, J.), entered November 17, 2011. The judgment awarded
plaintiff money damages against defendant Life Insurance Company of
Boston and New York.

     It is hereby ORDERED that the judgment so appealed from is
unanimously vacated and the same order as in Christodoulides v First
Unum Life Ins. Co. ([appeal No. 1] ___ AD3d ___ [June 15, 2012]) is
further modified on the law by denying that part of plaintiff’s cross
motion against defendant Life Insurance Company of Boston and New
York, and by vacating the declaration and the award of damages against
that defendant, and as further modified the order is affirmed without
costs.

     Same Memorandum as in Christodoulides v First Unum Life Ins. Co.
([appeal No. 1] ___ AD3d ___ [June 15, 2012]).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court